Citation Nr: 1438594	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-48 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to December 2008, with service in Southwest Asia.  His awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2014 letter, the Veteran's representative stated "that we waive Regional Office consideration of any evidence submitted after the October [   ], 2010 Statement of the Case (SOC)."  Thereafter, VA associated additional VA treatment records with the claims file later in July 2014 subsequent to the Statement of the Case.  As such, the Board finds that the Veteran has waived RO consideration of the newly associated evidence and, therefore, will proceed with adjudication.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

The issue of entitlement to service connection for chronic ear infections has been raised by the record.  This issue is not on appeal before the Board; therefore, the proper course of action is to REFER it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right knee disability, and the reports of knee pain have not been objectively verified.

CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in January 2009 prior to the initial decision in these matters.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and the Veteran was afforded VA medical examinations in February 2009.

The Veteran's representative argues that the examination regarding the Veteran's right knee is not adequate because no medical opinion regarding etiology was requested of or rendered by the examiner.  Following the examination and review of the record, the examiner did not find any diagnosis regarding the Veteran's right knee for which to provide an etiology.  The examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  D'Aries v. Peake, 22 Vet.App. 97 (2008).

Treatment records reveal that the Veteran received treatment at the Florida Hospital Winter Park for back and chest pain in May 2013 and for abdominal pain, nausea, and vomiting from November to December 2013.  Although these records have not been obtained and associated with the claims file, they are not relevant to the issue of entitlement to service connection for a right knee disability and, therefore, there is no duty to obtain them.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Given the Veteran's combat service, satisfactory lay or other evidence of a service injury during combat shall be accepted as sufficient proof of service incurrence if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).

For purposes of section 3.317, there are two types of qualifying chronic disabilities: undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses. 38 C.F.R. § 3.317(a)(2).  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a right knee disability.

Service treatment records reveal that the Veteran was treated for left knee pain and left quadriceps tension in May 2006 and was treated with Advil.  The treatment record includes a reference to "right" knee which is crossed out, replaced with "left."  Notations after the correction clearly reference the left knee complaints.  Examination of the right knee revealed no edema, no erythema, full active/passive range of motion, negative drawer test, negative McMurray test, negative Lachman's test, free floating patella, negative varus, negative valgus, intact deep tendon reflexes, and 5/5 strength.

On a November 2008 Report of Medical History, the Veteran answered "yes" to whether he had or now has "knee trouble."  The examiner noted the Veteran had no complaints at the time.  The accompanying physical examination included a normal clinical evaluation of the lower extremities and no pertinent defects or diagnoses.

In January 2009 the Veteran was assessed with chronic occasional right anterior knee pain since 2005, patella femoral syndrome, by a physician's assistant.

The Veteran reported in February 2009 that he went to sick call for his knees because it was affected his ability to run and train properly prior to his second deployment.  He had seen corpsmen several times and was given Motrin to treat the pain and discomfort.  He spoke with the lieutenant in charge of sick call about his knee and he was supposed to have a follow up once he returned but with training to go on his third tour it did not give the lieutenant time to follow up with him and by then the lieutenant had retired and did not pass on the information to the new lieutenant.  

A March 2009 VA treatment note by a physician's assistant indicates chronic occasional right anterior knee pain since 2005, patella femoral syndrome, under chronic medical problems.  

In March 2009 the Veteran was afforded a VA medical examination.  Review of the medical records was noted to reveal a right knee condition with reported date of onset in 2005.  The description provided was that the Veteran hurt his right knee in Iraq as a result of carrying heavy equipment.  It was noted that there was documented treatment for this in 2006.  He was still having knee pain after standing or walking a long time.  He took no medication for it.  The course since onset was stable and there was not current treatment for the condition.  The Veteran's medical history was noted to reveal no hospitalization, history of trauma to the joint, or neoplasm.  There was no deformity, giving way, instability, stiffness, incoordination, decreased speed of joint motion, episodes of disolocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  It was noted that the Veteran had pain.  The condition did not affect the motion of the joint.  There were no flare-ups of joint disease.  There were no constitutional symptoms of arthritis and there were no incapacitating episodes.  The Veteran was able to stand for 15 to 30 minutes and was able to walk more than a quarter mile but less than a mile.  

Physical examination revealed normal gait.  There was no evidence of abnormal weight bearing and there was no loss of a bone or part of a bone.  Summary of joint findings revealed no abnormalities, bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion was 0 to 140 degrees and there was no objective evidence of pain following repetitive motion. 

X-ray of the right knee revealed a stable examination with no radiographic evidence of any bony or soft tissue pathology.  

The examiner noted a normal examination and x-ray of the right knee with no objective findings.  

In April 2009 the Veteran was noted to have chronic occasional right anterior knee pain since 2005, overuse, no trauma, with pain with prolonged standing, sitting, and running.  There was no locking or laxity.

In a May 2009 VA psychological examination report it was noted under present medical history that the Veteran had knee pain when walking long distance or standing for a long time, rated as 6 to 7 when present on a 1 to 10 scale.

In April 2010 the Veteran was noted to have right knee greater than left knee achy.  He could not sit long or prolonged walking worsened.  

A January 2013 x-ray of the right knee was normal.  The Veteran was again noted to have chronic knee pain in May 2013 and December 2013.

Treatment records reveal a notation of knee arthralgia in the problems list.

Entitlement to service connection for a right knee disorder is not warranted on a direct or presumptive basis.  Service treatment records reveal that the Veteran was treated for left knee pain and was prescribed Advil; physical examination of the right knee was normal at that time.  The Veteran stated that he went to sick call for his "knees" and seen by corpsmen "several times."  The Veteran is competent to report that he had pain in either or both knees during service and sought treatment for the same.  However, the Report of Medical History and physical examination at separation show that he was not having any complaints at that time, clinical evaluation of the lower extremities was normal and there were no pertinent defects or diagnoses.  The absence of any complaints or pertinent findings weighs against a finding that the Veteran had a right knee disorder at separation.  

Acceptance of the Veteran's report of an in-service right knee injury pursuant to section 1154(b) establishes the occurrence of that injury during combat, but nothing more; it does not alter the other fundamental elements of service connection.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board's acceptance of the Veteran's reports of right knee pain during service established only the existence of pain, not the scope of any underlying injury, if any, or whether it subsequently resolved, was acute or chronic, or is related to any current disability.  Id.  Based on the Report of Medical History noting no knee complaints and normal examination at separation, the in-service knee pain resolved.  Such a finding does not violate section 1154(b). 

Post service treatment records reveal complaints of chronic knee pain.  A VA treatment note indicates patella femoral syndrome and problem lists reveal knee arthralgia; however, a thorough VA examination in March 2009 and multiple x-rays did not reveal any diagnosed knee disability.  The examiner specifically noted normal physical examination, no objective evidence of pain and normal findings on x-ray.  Absent evidence of a current disability, service connection is not warranted.  

The Board also finds that service connection is not warranted on a presumptive basis for undiagnosed illness.  Although the Veteran has complained of joint pain and has been noted to have chronic occasional right knee pain, on examination in March 2009 the Veteran did not manifest any objective evidence of knee pain and was not found to have any right knee disability.  As the Veteran does not have a diagnosed right knee disability that has been associated with his active service and as examination has not revealed objective indications of a chronic disability, entitlement to service connection is denied.

The only other evidence in the record concerning the diagnosis of likely etiology of the Veteran's claimed right knee disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 


ORDER

Service connection for a right knee disorder is denied.


REMAND

Review of the claims file reveals a notation of a VA audiological consult dated in December 2012; however, the record of this treatment has not been associated with the claims file.  As such, the claim of entitlement to service connection for bilateral hearing loss must be remanded for complete VA treatment records to be obtained and associated with the claims file.  38 C.F.R. § 3.159.  After the records are obtained, the Veteran should be afforded another VA examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete VA treatment records, including the record of the audiology consultation dated in December 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record relating to the Veteran's hearing loss and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


